 

Case 2:03-cv-72701-AJT ECF No. 417 filed 04/24/20 PagelD.6989 Page1of8

UNTTED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MICHAEL WARD, CASE NO. 2:03-cv-72701

Petitioner, HON. ARTHUR 3. TARNOW

Vv Senior U.S. Dist Ct Judge

HUGH WOLFENBARGER, et al., i

Respondent's.

PETITIONER'S EVIDENTIARY SUPPLEMENTATION 10
TWO PENDING MOTIONS FOR ORDER T0
PERMIT "COPYING" OF DOCUMENTS IDENTIFIED
PER COURT'S 3/12/20 "FILE INSPECTION® ORDER
NOW COMES Petitioner, MICHAEL WARD, pro-se, and updates his
prior two "copy" motions with the attached Step 2 Grievance Appeal
response (MRF-20-03-422-17Z). EXHIBIT A-A(1) |
4. On 3/20/20 (Dkt# 405 ?), Petitioner submitted for filing
his pleading titled: "FRCP Rule 60(b)(6) Petitioner's ‘Emergency’
Motion for order instructing MDOC to permit the ‘copying! of all
documents identified per Petitioner's 3/12/20 Court ordered
inspection of his prison files," with attached jist of 196
documents identified that maintain reference to his 1971
convictions.
*/
2. On 4/16/20 (Dkt# ), Petitioner submitted for filing his
pleading titled: "Petitioner's ‘Emergency’ photocopy motion, Re:
MDOC deemed necessary to complete Court's 3/12/20 file

‘inspection! order (with attached evidentiary proofs)." Attached

to that pleading were several exhibits; one of which was the

VV Hugh Wolfenbarger was Warden at time of filing this habeas petition, The Acting Warden Is
currently "WHlfifs Chapman".

37 Petitioner metied the pleading to the Clerk, with copy on Judge Tarnow and opposing counsel, but

apparently due te the COVID 19 quereanteen, staff are iimited to none, end as of date 4/25/20
eccording to “Pacer” has not been "filed," hence Petitioner has no “docket number.”

rs

©

ut
 

Case 2:03-cv-72701-AJT ECF No. 417 filed 04/24/20 PagelD.6990 Page 2 of8

 

MDOC's Step 1 Grievance response (MRF-20-03-422-17Z).

3, The hereto attached EXHIBIT A-A(1) Step 2 Griev. Appeal and
response thereto, clearly demonstrates the MDOC (Macomb CF
officials), WILE NOT PERMIT PETITIONER 70 OBTAIN "COPIES" of the
196 pages in the two prison files he "inspected" per the Court's
inspection order, WITHOUT FURTHER ORDER OF THE COURT, ORDERING

2/. 3/

COPYING OF THOSE DOCUMENTS. ~ ™
a) It appears from the evidence presented thus far, that
Respondent's MDOC and their counsel are in bad faith, deliberately
erecting hurdles, in attempt to prevent Petitioner from providing
this Court with outcome determinative EVIDENCE, of their pons
compliance with the Court's 8/7/19 Op/Ord (Dkt# 355); and now seek
to illegally and unconstitutionally shield their counsel's
perjurious 9/6/19 (Dkt# 364) "eertificate af compliance." See,

Petitioner's 4/6/20 (Dkt# } "Mation to ‘strike!’ respondents

certificate of compliance."

Respectfully submitted,

Date: (fay/29 2 4
Michasl Ward #128267
Macomb Corr Fac
24625 26 Mile Rd

Lenox Twp., MI 48048

Petitioner/Pro-per

—_——e

2/ Both authors to the Step 1 Griev Appeal (Steece & Stephenson) are Deputy Warden's at Macomb CF,

af For the Court's conventence, Petittoner has attached hereto the Step 1 Griev. (URF-20-03-422-177),
and Step ? Griev. RESPONSE, es EXHIBIT B-B(1).

-2~
Case 2:03-cv-72701-AJT ECF No. 417 filed 04/24/20 PagelD.6991 Page 3of 8

MICHIGAN DEPARTMENT OF CORRECTIONS 4835-4248 5/09
PRISONER/PAROLEE GRIEVANCE APPEAL FORM CSJ-247B

at Step II:

Date Received “y ieieon Coordinator Grievance Identifier: Minuten |d re | 42 | (‘f2l

INSTRUCTIONS: THIS FORM IS ONLY TO BE USED TO APPEAL A STEP I GRIEVANCE.

The white copy of the Prisoner/Parolee Grievance Form CSJ-247A (or the goldenrod copy if you have not been provided
with a Step I response in a timely manner) MUST be attached to the white copy of this form if you appeal it at both Step
II and Step HI.

If you_should decide to appeal the Step J grievance response to Step II, your appeal should be directed to:
ae © of CE by . If it is not submitted by this date, it will be considered terminated.

If you should decide to appeal the response you receive at Step I, you should send your Step III Appeal to the Director’s
Office, P.O. Box 30003, Lansing, Michigan, 48909.

 

 

 

 

 

 

 

 

 

Name (Print first, last) Number Institution Lock Number | Date of Incident | Today’s Date
WARES Ipfaer | mee _|eesee | 3700279 | ari3s20
STEP II — Reason for Appeal Step 1 oriev. & response ere attached, restated and incorporated

herein Step 2 appeal.

GROUNDS OF ERROR FOR STEP 2 RELIEF: Im my Step 1 griev. I stated "that I needed a COPY of
gach markeo page, so tha could senda it to Judge Tarnow as a pleading EXHIBIT." Step 1
response cites to PD-05,03.116, but should be .118. Per pp-05.feotTs Tam entitled to COPIES,
if cited es en EXHIBIT in a legel picette t t Step 1 to

      
   

       

MEE fo being

2 5 give a NU.
ou ap ‘Titer . TLL PRODUCE MY ee the
496 peaes I marked in the inspected files, as EXHIBITS, necessery to the pleacing I w e
subm ng to the Tederal court in Ward v Woltenberger, #2:03-cv-72701. If forced to gat e
COURT ORDER to get. copies, it may take some time, aiven the COVID 19 consequences. I'd rather

have MDOC (ERE) show some GOOD FAITH, end permit me to obtain without
favrt, TS THAT POSSTALE? Please resnond + ADDITIONAL fp than sim

stem Tre $88 | Feeronse » without more. Thenk you.

 
 
        

      
 

   
 

   
  
  

       

the co burdening the

   
 
 

 
   

jes,

 

Date Returned to

Grievant;
L Howe J
STEP III — Reason for Appeal

Step 1 & 2, with responses are attached, restatad and incorponegare} in.
For reason stated in Step 2 appesl, Step 1 response should have been over dad, as I
ve

 

 

 
    

s deprived of DUE PROCESS in not being provided an opportunity to presen ING, that
ited the requested COPIES, as EXHIBITS. hecessary to the legal pleading. re LY, DUE
PROCESS is violated when Deputy Stephenson authors BOTH Step 1 orilev. AND the eppeal, es
he is inherently BIASED and not IMPARTI sStern? whan he denied the Step 1 griev.;

as respondent
being inherent Y unuilling to reverses Atntei? op Step ° RELTEF SOUGHT: Remand with nese ection
to grant the relief asked for in Step 1; and-note Step 2 appeal grounds for Step 7 error sy.

NOTE: Only a copy of this appeal and the response will be returned to you.

STEP III — Director’s Response is attached as a separate sheet.

 

DISTRIBUTION: White - Process to Step III; Green, Canary, Pink - Process to Step II; Goldenrod - Grievant ct

 
Case 2:03-cv-72701-AJT ECF No. 417 filed 04/24/20 PagelD.6992 Page4of8

MICHIGAN DEPARTMENT OF DRAFT CSJ-247BR 2/12/2020
CORRECTIONS

STEP II GRIEVANCE RESPONSE FORM
(USE FOR STEP II WARDEN RESPONSES)

     
 
 
 
  

i

 

MRF-20-03-422-17Z
If recoded at Step II then enter the new code and explain below
in SECTION ONE

     
   
   

128267

  

 

IF "YES", Enter End Date

[_] The Step I grievance and response were reviewed along with the prisoner’s reasons for appealing to Step II and,
(] The Step I REJECTION IS UPHELD.

[] The Step I appeal is REJECTED pursuant to PD 03.2.130 “Prisoner/Parolee Grievances” for the following reason(s):

{X] The Step I grievance and response were reviewed along with the prisoner’s reasons for appealing to Step If and the Step I
determination on the merits was appropriate. Therefore, the Step I DENIAL JS UPHELD at Step I.

[-] The Step I response on the merits was only PARTIALLY RESOLVED, however, this grievance is now considered RESOLVED
based on the actions described in SECTION TWO below.

[] The Step I determination on the merits was appropriate and this grievance is considered RESOLVED.

‘ .

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

  
   

Case 2:03-cv-72701-AJT ECF No. 417 RROEEWED PagelD.6993 Page 5 of 7
MAR 25 2020 a
MICHIGAN DEPARTMENT OF CORRECTIONS GRIEVANCE 4835-4247 10/94
PRISONER/PAROLEE GRIEVANCE FORM — coorDINATOK. CSJ-247A
Date Received at Step I Blas[axo Grievance Identifier: Mc 0 re | tag | (7 4
proc . !

    

 

 

Date of Incident Today’s Date
3/20/e0

Name (print first, last) Institution | Lock Number
Micheel WARD 428267 ARE fe 31-5

       

 

 

 

 

 

What attempt did you make to resolve this issue prior to writing this grievance? On what date? 3/49/25
If none, explain why.

Personally spoke with Ms. Golson in the visit room. Issue unresolved.

State problem clearly. Use separate grievance form for each issue. Additional pages, using plain paper, may be used.
Four copies of each page and supporting documents must be submitted with this form. The grievance must be submitted

to the Grievance Coordinator in accordance with the time limits of OP 03.02.1390. os 4 a
nn 27/12/20 Federal “usige arthur Tarnou in the matter of Ler et oe en’ £03—
-727M, iesued an order, commanding that MDOE nermit me to inspect my prisd: es, if
cearch of isformation relevent te that action. Gn 2/19/20, in the yisht zooms supervised BY
C/O Hess, I did inspect hoth my Inctitutlonel and Counselor files. ‘IT marke eac page ve I
yellow sost-it-nete tabs that conteined the information that is neeced by the cour - A
approx. 4:15 Me, 2/49/20 Ms. Golson came inte the room to retrieve the seid ies. caPy of
advised Ms. Goison that I marked eech page with the yellow tabs, and that I peece vo on
each marked page, so that I could send it to Judge iarnow as @ pleading 6* tote S.oer
told m2 i COULS hat CET & COPY of. anything from the files, without 2 COU Fok eR flies 1
sense dictate. Tne: whe reason the rourt ordered MDOC to permit me ta inspect cally Les oued te
search of specific information relating to te case; thet T ghoul gon automat oily ee ec
get e copy of each pege that conteine at court or or ton) 20 Toiher, it needs to
ne far 4 ¢ gurt will not take my wore that information © ; Nex, ' G
see for itestts  jonce. Tt does no good for me ts visually inspect a file, if IT can't get a
- af pelevant documents identified. - '
copy oF relevant socuments Sorat out a phatacopy disbursement to cover i cost of eopyengs
In denying me copies without a court order, Ms. Golson violates the al towing: POO leutdonel
ne ats S kT (right te challenge inaccurate information); and the Por cv Me f20 ers
Plight ve ACCESS TO THE COURT, as 1 cannot follow tnru with the spirit of

5 soi @ + documents, 2nd sending jthem to
order (1.865 access), without accessing @ copy of the releven eeaining a C * pian io“

    
    

thea court. The denist acts as em unreascnable HURDLE , he
i 3 Natt
prejucicial. fit
riévant’s Signature

-_ ¥ og 7 4 i F +h TY Pst peel et
RELTE® SOUGHT: That 1.6 provided 8 COPY ok ian ee
put_e yellow tab on in the sake (iter ang. irre, pe a sinned

Ie
E (Grievant Interviewed? S LJ No If No, give explanation. If resolved, explain resolution.)

  

      
 

 

 

See ATT

~ J) shove

 

 

 

 

 

 

 

 

Respondent’s Signature Date Reviewer’s Signgtire Dae 7
. Lo Lettie heer
Respondent’s Name (Print) Working Title Reviewer's N&anie (Print) ng Title
Date Re t If resolved at Step I, Grievant sign here.
Grievant: o0ad Resolution must be described above. Grievant’s Signature Date

 

 

 

DISTRIBUTION: White, Green, Canary, Pink — Process to Step One; Goldenrod — Grievant a

 
 

 

Case 2:03-cv-72701-AJT ECF No. 417 filed 04/24/20 PagelD.6994 Page 6of8

MICHIGAN DEPARTMENT OF C8J-2478 3/18/2019
CORRECTIONS...

 

STEP I GRIEVANCE RESPONSE SUPPLEMENTAL FORM
(Use if space on the CSJ-247A is insufficient for a full response by stating on the CSJ-247A “See attached CSJ-2478")

 

 
   

 

 

Ward 128267 5/31B MRF-20-03-0422-17Z

 

  
       
  

 

 

  

IF "YES", Enter End Date

 

 

 

   

-COMP.

Prisoner Ward 128267 states, an order was 1 ing h: es in search of information relevant to his case.
While inspecting his files he placed several post-it notes as tabs throughout the file, which he states were needed by the court. At 1615
hours, A.A. Golson arrived to retrieve the files. He then advised Ms. Golson, he needed copies of the pages he had marked so he could

send them to the Judge. Mr. Ward believes he should automatically be allowed to have copies so that the court can see the information
for themselves.

   

 

 

      

INVESTIGATION SUMMAR®
Ward was interviewed in which he stated: Ms. Golson stated he could not have copies of the pages in which he tagged. Mr. Ward
stated he would be fine with getting a court order for that as well, he just needed something in writing to send to the courts. Mr. Ward
then sent several different Kites to administrators requesting the same actions. .

 

Ms. Golson was interviewed, she stated she received a court order to allow prisoner Ward 128267 the opportunity to view his Records

and Counselor files, which he viewed on March 19, 2020 at approximately 10:10am to 4:28pm in the Macomb Correctional Facility
visiting room. ‘

 

     

PLICABLE POLICY; PROCEDURE, ET¢

“05.03.16 Prisoner Access to the Courts

 

 

  
  

=DECISION:SUMMARY.

 

  
 

 

Per the order of the court, Prisoner Ward 128267 was allowed to review his prisoner Des per Ais req est, however per PD 05. 7 | 2
which states in-part: A prisoner may be required to present documentation (e.g., court rule, copy of the pleading) to show that
requested copies are necessary. Mr. Ward was only to inspect the files. Mr Ward has not received an order from the Courts to have or

receive copies from his Prisoner files. Grievance denied at this level.

 

A/ADW-14

 

3/30/2020

 

Deputy Warden

 

 

   

       
     

 

 

 

 

_-, asenen yf | | 2070

 

 

“Distribution: Original - Step I Grievance Gobrdifatn? ~~ Copies — 3 To Grievant (1 Prisoner Copy; 1 for Step II filing; 1 for Step Ill filing}

\
 

 

Case 2:03-cv-72701-AJT ECF No. 417 filed 04/24/20 PagelD.6995 Page 7 of8

Date: j/ay/eeo

Re: Ward v Wolfenbarger, et al.,
Ca : 2:03-ev-72701 (AIT)

\
De@r Clerk’ & Judge Tarnow:

ENCLOSED for filing and the Court's consideration is one (1) original of
the below prisoner pro-se pleading. On this date, by way of separate mailing,
T have mailed s "judge's copy" to Judge Tarnow's chambers.

“ay PETITIONER'S EVIDENTIARY SUPPLEMENTATION TO two pending motions for
order to permit "COPYING" OF DOCUMENTS IDENTIFIED PER COURT'S 3/12/20 "FILE
INSPECTION" ORDER, w/Exhibit attachments

2. Certificate/Proof of Service. See herein below.

2SsSSsesSezrS2ee

Thank you for your time end assistance in processing this matter.

Sincerely,

phlei hme ln
Michael Ward #128257

Macomb Corr Fac
35625 .26 Mile Reo
Lencx Twp., MI 46048

Patitioner/Pro-per
CERTIFICATE/PROOF QF SERVICE

1, MICHPEL WARD, Petitioner herein, certify and declere under penalty of
perjury that on eaten! I pleced @ copy ef the above identified PETITIONER'S
EVIDENTIARY SUPPLEMENTATION TO two pending motions for order to permit
NCOPVING" OF DOCUMENTS IDENTIFIED PER COURT'S 3/12/20 "FILE INSPECTION" ORDER,
wu/Exhibit attachments; and herein Certificate/Praef of Service, in the U.S.
Mail, 1st class postage prepsid, sddressed toa the presiding judge, and opposing
counsel of record: HONORABLE Srthur J. Tarnow, Sanior USDS, U.S. District
Court, E.D. Mich., Theodore Levin U.S. Courthouse, 231 W. Lafayette Blvd., Room
124, Detroit, MI 48226; and LINUS BANGHART-LINN, Asst Mich Attorney General,
Criminal Appellate Division, P.O. Box 30217, Lansing, MI 48909.

28 USC § 1746

JP) —
Michael lard
Affiant/Petitioner

  
 

US. POSTAGE YP PITNEY BOWES

Prisoner Name: _ Michael ward
Prisoner Number: 428267 — i
°° MACOMB CORRECTIONAL FACILITY e

© 34625 26 Mile Rd.
New Haven, MI 48048

 

 

 

 

 

8

®

* C€
U.S. District Co

Theodore Levin U.S. C
271 W. Lefayatte Blvd.,
Detroit, MI 48226

Mp fol8ADofyfoDtofp ob Dead ebay ade

Do
Oo
ou
co
o
o
©
QO
o
Do
Oo
ou
oO
N
on
Tt
N
on
Tt
oO
TC
2
=
Mw
. wd
Tt
oO
LZ
LL
O
Lu
-
a)
<
a
oO
~~
N
v
>
2°
©
°
N
wo
Yn
oO
O

 
